Citation Nr: 0926746	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-23 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right sacroiliac joint dysfunction.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 2002 to December 
2005.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Regional 
Office (RO) that granted service connection for right 
sacroiliac joint dysfunction with an evaluation of 10 percent 
effective December 3, 2005. 

In the March 2008 notice of disagreement, the Veteran and her 
representative requested a hearing at the RO before a 
Decision Review Officer.  The hearing was scheduled for July 
24, 2008, but the Veteran failed to attend.  Therefore, the 
Board considers the Veteran's hearing request to have been 
withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was granted service connection for right 
sacroiliac joint dysfunction with an evaluation of 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5236-5251 (2008).  
Diagnostic Code 5236 pertains to sacroiliac injury and 
weakness, which is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.  Diagnostic Code 5251 
is for application to limitation of extension of the thigh.  

At a February 2008 VA examination, the Veteran complained 
that she experiences pain in the sacroiliac joint and the 
diagnoses included sacroiliac joint dysfunction.  However, 
the examiner failed to provide objective findings pertaining 
to the thoracolumbar spine, specifically with regards to 
limitation of motion.  In order to fully evaluate the 
Veteran's service-connected right sacroiliac joint 
dysfunction,


the Board finds it necessary to afford the Veteran a VA spine 
examination in which range of motion measurements of the 
thoracolumbar spine are provided.   

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment from all medical 
providers who have treated her for right 
sacroiliac joint dysfunction since her 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the Veteran which 
are not already contained in the claims 
file.

2.  The Veteran should then be afforded a VA 
spine examination to determine the current 
nature and severity of her right sacroiliac 
joint dysfunction.  The claims folder should 
be made available to and be reviewed by the 
examiner in conjunction with the 
examination.  Following review of the claims 
file and examination of the Veteran, the 
examiner should describe the symptomatology 
associated with the Veteran's right 
sacroiliac dysfunction.  The examiner should 
provide range of motion of the thoracolumbar 
spine to include any loss due to pain.  The 
examiner should also describe any functional 
loss pertaining to the right sacroiliac 
strain due to pain or weakness, and to 
document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional loss 
that is likely to result from a flare-up of 
symptoms or on extended use. and other 
appropriate objective clinical findings 
pertaining to the Veteran's right sacroiliac 
joint dysfunction.  

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, she and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




